Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendment to the specification filed on January 25, 2022, the objection to the drawings set forth in the non-final office action mailed on November 05, 2021 are hereby withdrawn.
Claim Objections
In light of the amendment to claim 15 filed on January 25, 2022, the objection to the drawings set forth in the non-final office action mailed on November 05, 2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed January 25, 2022, with respect to the 103 rejection using Rainer in view of Gauthier have been fully considered and are persuasive.  The 103 rejections of claims 10-18 have been withdrawn. 
Allowable Subject Matter
Claims 10-18 are allowed.
The prior art fails to teach the snow groomer track transverse bar with a water-repellent polymer filling material. While hollow snow groomer track transverse bars are known in the art, the art failed to teach a bar filled with a water-repellent polymer filling material, nor did the art provide motivation to fill the bars with such a material. The bar of Rainer in particular is capped off on the ends to prevent snow, water, and debris from entering the bar and filling it with the filling material to serve the same purpose would be unnecessary. Additionally, the water-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.R.H./ 
Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611